El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
El acusado fué convicto de infracción a la Ley núm. 220 de 1948 ((1) pág. 739) y sentenciado a seis meses de cárcel. *821Su único señalamiento de error consiste en haberse admi-tido en evidencia cierto material de bolita cuya supresión solicitó oportunamente y le fué denegada. Basa su tesis en que dicha evidencia fué obtenida mediante un registro ile-gal. La supuesta ilegalidad estriba en que la declaración jurada que sirvió de base a la orden de allanamiento es in-suficiente porque no expone hechos, sino meras conclusiones de derecho; y en que en la orden de allanamiento no aparece el nombre del apelante, como dueño u ocupante de la casa que se ordenó registrar, sino el de su esposa Antonia Mar-tínez y el de la hija de ésta Ramona Ramos.
I
En la declaración jurada se expone de propio cono-cimiento que el declarante conocía personalmente a las dos mujeres últimamente mencionadas quienes vivían en el sitio conocido por la Joya de San Carlos, en Aguadilla; que la casa en que residen es semialta, construida de madera y te-chada de zinc, con balcón de concreto, pintada de azul, verde y rojo; que tiene dos puertas y una ventana al frente y es la segunda casa subiendo a mano izquierda por la escalinata de la Joya de San Carlos, y además se expresan las colindan-cias de la casa.
Y como causa probable para que se librase la orden de allanamiento, se expuso lo siguiente: Que dichas dos muje-res se dedicaban en la referida casa a la manipulación y venta de boletos de bolipool, basando esta afirmación en que el día 28 de mayo de 1949, a las nueve de la mañana, al pasar el declarante frente a la descrita casa, vió a Antonia Martínez y Ramona Ramos contando boletos de bolipool en la sala; que oyó a Ramona decir a su madre que le guar-dase en su cuarto diez pedazos del número 236 porque ven-drían a buscarlos seguido y ella, Ramona, tenía que salir; que al notar la presencia del declarante, cerraron la puerta impidiéndole así ocupar los boletos, y sigue la declaración *822explicando en qué consiste el juego de bolipool. A nuestro juicio, la casa objeto del registro no pudo ser descrita con más precisión. In Re Hollywood Cabaret, 5 F.2d 651 (C.C.A. 2do., 1925).
Y en cuanto a la exposición de causa probable para ex-pedir la orden de allanamiento, no puede decirse que des-cansa exclusivamente en meras conclusiones de derecho. Su-poniendo sin resolverlo, que la manifestación del declarante al efecto de que las vió contar los boletos de bolipool, fuera una mera conclusión, aquella parte de la declaración que dice que oyó a la hija pedir a la madre que le guardase diez pedazos del número 236 agregando que vendrían a buscar-los dentro de un momento, expone suficientemente la causa probable que requiere la ley para la expedición de la orden.
 La circunstancia de no aparecer el nombre del ape-lante en la orden de allanamiento no afecta su validez. La orden puede ser librada para registrar a una persona o a determinada propiedad. Si lo primero, naturalmente, debe nombrarse o identificarse la persona, pues de otro modo el funcionario a quien se dirija la orden no sabrá a quién de-berá registrar; si lo segundo, es decir, si lo que se trata de registrar es una casa o sitio, entonces deben describirse és-tos con razonable particularidad, de suerte que el funciona-rio pueda identificarlos; pero no exige la ley que haya de exponerse el nombre de la persona en posesión de la casa o sitio que ha de registrarse. La orden va dirigida contra la cosa a manera de un procedimiento in rem, no importando quién sea su dueño u ocupante. Véanse artículos 503 y 507 del Código de Enjuiciamiento Criminal. A la misma con-clusión se llegó en Gandreau v. United States, 300 F. 21 (C.C.A. 1ro., 1924), In Re Hollywood Cabaret, supra, y Carney v. United States, 79 F.2d 821 (C.C.A. 6ta., 1935), interpre-tando una disposición de la Ley de Prohibición Nacional igual al artículo 503 de nuestro Código de Enjuiciamiento Criminal. Con. todo, en el presente caso, no se limitó la de-claración a describir la casa donde se estaba infringiendo la *823ley, sino que fué más lejos y expuso el nombre de dos de las personas que en la misma residían.
No erró, pues, la corte inferior al negarse a suprimir la evidencia ocupada en el acto del registro.

Procede la confirmación de la sentencia.